Citation Nr: 0734535	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which denied service connection for PTSD.

The veteran was granted service connection for PTSD in a 
March 2004 rating decision and a 50 percent rating was 
assigned from December 9, 2002.  The veteran then filed a 
notice of disagreement.  In a March 2005 rating decision, the 
disability evaluation was increased to 70 percent disabling 
effective from December 1, 2004.  In a July 2005 rating 
decision, the 70 percent rating was assigned from December 9, 
2002, the date the veteran's initial claim was received.

The veteran also filed a claim for total rating due to 
individual unemployability (TDIU) in April 2005.  Entitlement 
to a total rating due to TDIU was granted in a March 2005 
rating decision, effective December 1, 2004.  In a July 2005 
rating decision, an effective date of December 9, 2002 was 
assigned to the award of TDIU.  


FINDINGS OF FACT

1. The service connected PTSD is manifested by severe 
occupational and social impairment with deficiencies in most 
areas such as family relations, work, thinking, and mood, 
with evidence of total work impairment.

2. There is no objective evidence that the PTSD causes total 
social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic 
Code (DC) 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initial rating assigned to his 
PTSD disability does not adequately contemplate the severity 
of his symptoms.  The veteran asserts that the disability 
warrants a higher rating.

I. Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The rule that "the present level of 
disability is of primary importance" does not apply to a 
Fenderson appeal.  Id.  (Recognizing that this rule "is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability") (Internal quotation marks omitted); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying 
rule in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

PTSD is rated under Diagnostic Code 9411 and is evaluated 
under the General Rating Formula for Mental Disorders found 
at 38 C.F.R. § 4.130. In relevant part, the Rating Formula 
reads as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration may also be given 
to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork).  A GAF of 81 to 90 reflects absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).  The 
only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1326 
(Fed. Cir. 2004).

II. Analysis

In applying the law to the existing facts, the Board finds 
that the veteran's PTSD more closely approximates the 
criteria for a 70 percent rating.  The veteran received a VA 
examination in March 2002 and received a GAF score of 55.  
The doctor stated that the veteran had no signs of psychosis 
and his thoughts were clear, logical and sequential.  The 
doctor noted that the veteran had moderate symptoms of PTSD 
since his return to the United States from Vietnam. 

The veteran also provided his medical records from treatment 
at the Vet Center in January 2003.  The veteran reported that 
he had on-going nightmares related to Vietnam, social 
isolation, alienation from others and difficulties 
concentrating. 

In a June 2004 letter from the veteran's therapist, the 
therapist stated that the veteran has been seeking treatment 
since September 2002.  He stated that the veteran suffered 
from combat related PTSD for many years with symptoms 
including re-experiencing, avoidance and arousal.  The 
veteran has had ongoing "difficulties obtaining and 
maintaining employment as well as other activities that 
require social interaction with others."  The therapist also 
added that the veteran had suffered from PTSD for many years 
prior to treatment. 

The medical evidence shows that the veteran has deficiencies 
socially and at work.  The veteran was given a VA examination 
in December 2004 and his GAF score was 48.  The psychologist 
stated that the veteran was exposed to life threatening, 
traumatic events in which he responded with feelings of 
helplessness and horror.  He persistently re-experiences 
these events and persistently avoids stimuli associated with 
these events.  He has a numbing general responsiveness, and 
suffers from persistent symptoms of increased arousal.  The 
psychologist stated that the veteran was well groomed and 
appropriately attired.  He displayed no evidence of delusions 
or of significant cognitive impairment and denied having past 
difficulties with suicidal, homicidal or psychotic ideation.  
The psychologist stated that the veteran has severe 
occupational impairment with moderate social impairment and a 
tendency to isolate himself from others.  The psychologist 
also noted that the veteran gets along well with his parents, 
son and girlfriend most of the time.  He has no impairment in 
thought process or communication and is capable of completing 
basic activities of daily living, such as dressing, feeding 
and managing money.  The veteran added that he keeps busy by 
helping his friends and his elderly parents.  

The veteran has a current GAF of 48, serious overall symptoms 
of PTSD.  The veteran is currently rated at 70 percent for 
PTSD.  This is consistent with the VA examination and the GAF 
rating the veteran received.  The veteran still has social 
contact and there is no evidence of total social impairment.  
The evidence shows that the veteran lives with his parents 
and socializes with his girlfriend and son.  In addition, he 
is not impaired with communication, persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); or disorientation to time or 
place.  The doctor notes that he has moderate overall social 
impairment, which more clearly fits into the 70 percent 
rating.  38 C.F.R. § 4.7, see Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001) (holding that the criteria for a 70 percent 
rating are met where there has deficiencies in most of the 
following areas: work, school, family relations, judgment, 
thinking, and mood).  Accordingly, there is no basis for 
awarding more than a 70 percent rating.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's current PTSD does not warrant 
a 100 percent disability rating.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2007).  

Regarding the claim for a higher initial evaluation for PTSD, 
the Board notes that this claim for a higher rating is a 
downstream issue of the original service connection claim 
adjudicated in the May 2003 rating decision.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  In any event, the RO notified the veteran of the 
rating criteria for a 100 percent rating for PTSD in a 
December 2005 letter.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
type of evidence necessary to establish a disability rating 
in the December 2005 letter.  The veteran was provided notice 
of element (5), effective date.  In any event, the record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.  

VA has fulfilled its duty to assist the veteran.  The veteran 
was afforded VA psychological examinations in March 2003 and 
December 2004, and his treatment records from the Vet Center 
were obtained and incorporated into the claims file. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial increased rating for PTSD greater than 70 percent 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


